I concur with the majority in the disposition of each of the assignments of error. I write separately with regard to the second assignment of error because I respectfully disagree with the rather benign interpretation offered by the majority in addressing the remarks of the trial judge in a trial for drug trafficking and weapons under disability, to the effect that defense attorneys "always ask the Defendant that. Like the rain falls from the sky. They always ask the Defendant, did you kill your wife? No, I did not. I swear to God I didn't kill my wife. They always ask that and all Defendants answer however they answer."
I cannot agree with the majority in characterizing these comments by the trial judge as merely "instructional" or as "simply commenting on the commonness of the question asked by defense counsel, not the credibility of the defendant or defendants in general." On the contrary, I believe these remarks, coming from the trial judge, in the presence of the jury, at the precise moment when the defendant has just attempted to state his innocence from the witness stand, improperly reflect not only upon the credibility of the defendant but upon the credibility and effectiveness of defense counsel as well. Therefore, I believe these comments were clearly erroneous and potentially prejudicial.
It is only because (1) the general cautionary instruction regarding conduct of the judge during the trial was given at the conclusion of the case, and (2) I do not believe these remarks, standing alone, could have changed the outcome of the trial that I concur with the majority that the comments do not rise to the level of plain error. *Page 477